Case 5:21-cv-00246-G Document 1-1 Filed 03/22/21 Page1of1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM}

I. (a) PLAINTIFFS DEFENDANTS

1. LACORAEY 3S. WILLS 1, PREMIER TRADING AND TRANSPORTATION, LLC
2. ALBERT L. BEASLEY 2. NORMAN RANDY COLLUM 3. DUSTY COLLUM 4. JASE COLLUM

(b) County of Residence of First Listed Plaintiff = County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES} GN U.S. PLAINTIFF CASES ONLY)

JS 44 (Rev. 06/17)

 

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE FRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys Af Known}

Amber L. Hurst, Hammons, Hurst & Associates
325 Dean A. McGee Ave., OKC, OK 73102 (405) 235-6160

 

 

IE. BASIS OF JURISDICTION (Place an “X” in One Box Only} TIE. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “x” in One Box for Plaintiff
(For Diversity Cases Only) and One Box far Defendant)
O 1 U.S, Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (C18. Government Not a Party) Citizen of This State qo} O | Imeorporated or Principal Place o4 a4
of Business In This State
2. U.S. Government O4 Diversity Citizen of Another State GO 2 © 2 Incorporated and Principal Place O5 05
Defendant (indicate Citizenship of Parties in Hem Hi) of Business In Another State
Citizen or Subject of a O3 oO 3 Foreign Nation aGo6 oO6
Foreien Country

 

 

Click here for: Natu:

Box Only)
‘TOR

     
      

   

 

€ Suit Code Deseri Lions.
ORFELTURE/PENALT: 5 3

 

 

 

 

O 110 Insurance PERSONAL INJURY PERSONALINJURY |G 625 Drug Related Seizure O 422 Appeal 28 USC 158 C) 375 False Claims Act
CF 120 Marine 0 310 Airptane EF 365 Personal Injury - of Property 21 USC $81] 423 Withdrawal © 376 Qui Tam (31 USC
OF 130 Miller Act O) 315 Airplane Product Product Liability G 690 Other 28 USC 157 3729{a))
O 140 Negotiable Instrument Liability & 367 Health Care/ O 400 State Reapportionment
150 Recavery of Overpayment | CJ 320 Assault, Libel & Pharmaceutical © 410 Antitrust
& Enforcement of Judgment Slander Personal injury Go $20 Copyrights O 430 Banks and Banking
G 151 Medicare Act C1 330 Federal Employers’ Product Liability (J 830 Patent 0 450 Commerce
G 152 Recovery of Defaulted Liability C} 368 Asbestos Persaual O 835 Patent - Abbreviated 0 460 Deportation
Student Loans © 340 Marine Eyjury Product New Drug Application {0 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability Oo 840 Trademark Corrupt Organizations
153 Recovery of Overpayment Liability PERSONAL PROPERTY OCTAE SECURIT © 480 Consumer Credit
of Veteran’s Benefits 77 350 Motor Vehicle 1 370 Other Fraud O 710 Fair Laber Standards O 86 HIA (1395ff} O 490 Cable/Sat TV
G 169 Stockholders’ Suits 71 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) EF 850 Securities/Commedities/
G 199 Other Contract Product Liabitity OF 380 Other Personal O 720 Labor/Management G 863 DIWC/DIWW (405(g)) Exchange
CF 195 Contract Product Liability | 360 Other Personal Property Damage Relations GF 864 SSID Title XVI 0 890 Other Statutory Actions
4 196 Franchise Injury OC 385 Property Damage O 740 Railway Labor Act G 865 RSI (405(2)) 6 891 Agricultural Acts
41 362 Personal Injury - Product Liability O 751 Family and Medical (1 893 Environmental Matters
Medical Malpractice Leave Act (1 895 Freedom of Information

   
   

CIVIL RIGHTS: Act

 

 

 

 

 

 

PRISONER. PETITIONS®|O 790 Other Labor Litigation
G 2£0 Land Condemnation 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement O 870 Taxes (U.S. Plaintiff O 896 Asbditration
G 220 Foreciosure Oo 441 Voting 1 463 Alien Detainee Income Security Act or Defendant) © 899 Administrative Procedure
G 23 Rent Lease & Ejectment &X 442 Employment {J 510 Motions to Vacate G 871 IRS-Third Party Act/Review or Appeal of
G 240 Torts to Land & 443 Housings Sentence 26 USC 7609 Agency Decision
245 Tort Product Liability Accommodations 330 General OC 950 Constitutionality of
O 299 All Other Real Property Gi 445 Amer. w/Disabilities -| J 535 Death Penalty i State Statutes
Employment Other: OG) 462 Naturalization Application
446 Amer. w/Disabilities -| (1 540 Mandamus & Other {0 465 Other Immigration
Other O 550 Civil Rights Actions
i 448 Education 0 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement

 

 

V. ORIGIN (Place an “X" in One Box Only)

PKI Original (12 Removed from O 3° Remanded from G4 Reinstatedor O 5 Transferred from © 6 Multidistrict © 8 Multidistrict
Proceeding State Court Appeflate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are tiling (De not cite jurisdictional statutes unless diversity):

28 U.S.C. § 1331 and 28 U.S.C. § 1367

Brief description of cause:

breach of contract in violation of Oklahoma law, and failure to pay wages (including minimum and overtime wages)

Ri CHECK IF THIS 1S A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

VI. CAUSE OF ACTION

 

 

Vil. REQUESTED IN

 

 

 

 

COMPLAINT: UNDER RULE 23, FR.CvP, JURY DEMAND: Yes No
Vill. RELATED CASE(S)
IF ANY {See instructions): TUDGE DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
03/22/2021 Amber L. Hurst
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP MAG. JODGE

JUDGE
